Exhibit 10.1

 





Florida Purchaser Legend: In the event that sales of the securities offered
hereby are made to five or more persons in Florida, all purchasers in Florida
have the right to void the sale of the securities offered hereby within three
days after the payment of the purchase price is made to the company, an agent of
the company or an escrow agent.

 

 

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (“Agreement”) is dated as of June ___, 2019,
by and among Predictive Oncology Inc. (f/k/a Precision Therapeutics Inc.), a
corporation formed under the laws of the State of Delaware (the “Company”), and
each purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively, the “Purchasers”).

 



 

RECITALS

 

A.       The Company and each Purchaser is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission under the Securities Act.

 

B.       The Company intends to raise gross proceeds of up to approximately $3.5
million pursuant to the issuance and sale (the “Offering”) of shares of the
Company’s Series E Convertible Preferred stock, par value $0.01 per share (the
“Series E Preferred Stock”) (which shares of Series E Preferred Stock shall be
collectively referred to herein as the “Shares”), with the rights, preferences,
powers, restrictions and limitations set forth in the Certificate of Designation
attached hereto as Exhibit A (the “Certificate of Designation”).

 

C.       Each Purchaser, severally and not jointly, wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement,
that aggregate number of Shares set forth below such Purchaser’s name on the
signature page of this Agreement.

 

D.       The Company has engaged Dawson James Securities, Inc. as its placement
agent for the offering of the Shares on a “reasonable efforts” basis.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:

 



 

ARTICLE I.
DEFINITIONS

 

1.1  Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:

 



 

 

 

1.              “Action” means any action, suit, inquiry, notice of violation,
proceeding (including any partial proceeding such as a deposition) or
investigation pending or, to the Company’s Knowledge, threatened in writing
against or affecting the Company or any of their respective properties before or
by any court, arbitrator, governmental or administrative agency, regulatory
authority (federal, state, county, local or foreign), stock market, stock
exchange or trading facility.

 

2.              “Affiliate” means, with respect to any Person, any other Person
that, directly or indirectly through one or more intermediaries, Controls, is
controlled by or is under common control with such Person, as such terms are
used in and construed under Rule 144. With respect to a Purchaser, any
investment fund or managed account that is managed on a discretionary basis by
the same investment manager as such Purchaser will be deemed to be an Affiliate
of such Purchaser.

 

3.              “Business Day” means a day, other than a Saturday or Sunday, on
which banks in Minnesota are open for the general transaction of business.

 

4.              “Closing” has the meaning set forth in Section 2.2(a).

 

5.              “Closing Date” means the Trading Day when all of the Transaction
Documents have been executed and delivered by the parties to a Closing, and all
of the conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are
satisfied, or such other date as the parties may agree.

 

6.              “Commission” means the United States Securities and Exchange
Commission.

 

“Common Stock” has the meaning set forth in Section 4.1.

 

Company Counsel” means Maslon LLP.

 

“Company Deliverables” has the meaning set forth in Section 2.2(a).

 

“Company’s Knowledge” means with respect to any statement made to the knowledge
of a party, that the statement is based upon the actual knowledge of the
executive officers of such party having responsibility for the matter or matters
that are the subject of the statement.

 

7.              “Control” (including the terms “controlling”, “controlled by” or
“under common control with”) means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

 

8.              “Conversion Shares” has the meaning set forth in Section 4.1.

 

9.              “Damages” has the meaning set forth in Section 4.1.

 

10.           “Disclosure Materials” means the SEC Reports together with the
Subscription Booklet.

 

11.           “Effective Date” means the date on which the initial Registration
Statement required by Section 4.1 is first declared effective by the Commission.

 

12.           “Exchange Act” means the Securities Exchange Act of 1934, as
amended, or any successor statute, and the rules and regulations promulgated
thereunder.

 



2

 

 

13.           “GAAP” means U.S. generally accepted accounting principles, as
applied by the Company on a consistent basis during the financial periods
involved.

 

14.           “Initial Closing” has the meaning set forth in Section 2.2(a).

 

15.           “Lien” means any lien, charge, claim, encumbrance, security
interest, right of first refusal, preemptive right or other restrictions of any
kind.

 

16.           “Material Adverse Effect” means any of (i) a material and adverse
effect on the legality, validity or enforceability of any Transaction Document,
(ii) a material and adverse effect on the results of operations, assets,
prospects, business or financial condition of the Company and subsidiaries,
taken as a whole, or (iii) any material adverse impairment to the Company's
ability to perform in any material respect on a timely basis its obligations
under any Transaction Document.

 

17.           “Minnesota Courts” means the state and federal courts sitting in
the City of Minneapolis, Minnesota and Hennepin County, Minnesota.

 

18.           “Offering” has the meaning set forth in the Recitals.

 

19.           “Outside Date” means five Trading Days following the date of this
Agreement, with the date of this Agreement being the date on which the Company
executes and delivers a counterpart to this Agreement that includes at least one
Purchaser’s signature.

 

20.           “Person” means an individual, corporation, partnership, limited
liability company, trust, business trust, association, joint stock company,
joint venture, sole proprietorship, unincorporated organization, governmental
authority or any other form of entity not specifically listed herein.

 

21.           “Piggyback Registration” has the meaning set forth in Section 4.1.

 

22.           “Placement Agent” means Dawson James Securities, Inc. and any
permitted assigns.

 

23.           “Purchase Price” means an amount per Share equal to $10,000.

 

24.           “Purchaser Deliverables” has the meaning set forth in Section
2.2(b).

 

25.           “Registrable Security” has the meaning set forth in Section 4.1.

 

26.           “Registration Statement” has the meaning set forth in Section 4.1.

 

27.           “Required Approvals” has the meaning set forth in Section 3.1(d).

 

28.           “Rule 144” means Rule 144 promulgated by the Commission pursuant
to the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.

 

29.           “SEC Reports” has the meaning set forth in Section 3.1(g).

 

30.           “Securities” mean the Shares issued pursuant to this Agreement.

 

31.           “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

 



3

 

 

32.           “Series E Preferred Stock ” has the meaning set forth in the
Recitals, and also includes any securities into which the Series E Preferred
Stock may hereafter be reclassified or changed.

 

33.           “Short Sales” include, without limitation, all “short sales” as
defined in Rule 200 promulgated under Regulation SHO under the Exchange Act,
whether or not against the box, and all types of direct and indirect stock
pledges, forward sale contracts, options, puts, calls, short sales, swaps, “put
equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act) and
similar arrangements (including on a total return basis), and sales and other
transactions through non-US broker dealers or foreign regulated brokers.

 

34.           “Subscription Amount” means with respect to each Purchaser, the
aggregate amount to be paid for the Shares as indicated on such Purchaser’s
signature page to this Agreement next to the heading “Purchase Price
(Subscription Amount)”.

 

35.           “Subscription Booklet” means the materials delivered to each
Purchaser by the Placement Agent in connection with the Offering, including,
without limitation, a Summary of the Offering, this Agreement, the Schedules to
this Agreement (if any) and risk factors.

 

36.           “Trading Affiliate” has the meaning set forth in Section 3.2(g).

 

37.           “Trading Day” means (i) a day on which the Common Stock is listed
or quoted and may be traded on its primary Trading Market (other than the OTC
Markets), or (ii) if the Common Stock is not listed on a Trading Market (other
than the OTC Markets), a day on which the Common Stock may be traded in the
over-the-counter market, as reported by the OTC Markets, or (iii) if the Common
Stock is not quoted on any Trading Market, a day on which the Common Stock is
quoted in the over-the-counter market as reported by the National Quotation
Bureau Incorporated (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.

 

38.           “Trading Market” means whichever of the New York Stock Exchange,
the American Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global
Market, the NASDAQ Capital Market or the OTC Markets on which the Common Stock
is listed or quoted for trading on the date in question.

 

39.           “Transaction Documents” means this Agreement, the schedules and
exhibits attached hereto, and any other documents or agreements executed in
connection with the transactions contemplated hereunder.

 

40.           “Transfer Agent” means Corporate Stock Transfer, Inc. or any
successor transfer agent for the Company.

 

ARTICLE II.
PURCHASE AND SALE

 

2.1  Closings.

 

(a) Subject to the terms and conditions set forth in this Agreement, at each
respective Closing (as defined below), the Company shall issue and sell to each
Purchaser, and each Purchaser shall, severally and not jointly, purchase from
the Company, such number of Shares of Series E Preferred Stock equal to the
quotient resulting from dividing (i) the Subscription Amount for such Purchaser,
as indicated below such Purchaser’s name on the signature page of this Agreement
by (ii) the Purchase Price, rounded down to the nearest whole Share.

 



4

 

 

(b)       Each Purchaser must complete and return a duly executed, unaltered
copy of this Agreement (including without limitation the completed Accredited
Investor Questionnaire included as Exhibits B hereto) to the Placement Agent in
connection with the applicable Closing. The Company and the Placement Agent
retain complete discretion to accept or reject any subscription unless and until
the Company executes and delivers a counterpart to this Agreement that includes
such Purchaser’s signature. Upon the execution and delivery of this Agreement by
a Purchaser, such Purchaser shall deposit the amount of readily available funds
equal to such Purchaser’s Subscription Amount in a Company account by wire
transfer of immediately available funds pursuant to the instructions set forth
on Exhibit D.

 

(c)       The initial purchase and sale of any of the Shares (the “Initial
Closing”) shall be held at a date and time designated by the Company and the
Placement Agent prior to 11:59 p.m. prevailing Central time on the Outside Date.
Each Closing, including the Initial Closing, shall occur at the offices of
Company Counsel, located at 90 South 7th Street, Suite 3300, Minneapolis,
Minnesota 55402, or at such other locations or remotely by facsimile
transmission or other electronic means as the parties may mutually agree. In the
event there is more than one closing, the term “Closing” shall apply to each
such closing unless otherwise specified.

 

(d)       Unless otherwise agreed to by the Company and any Purchaser, the
Company shall deliver, or cause to be delivered, a certificate or certificates,
registered in such name or names as the Purchaser may designate, representing
the Shares purchased by a Purchaser hereunder as soon as practical after the
applicable Closing, and in any event within five Business Days, to such
Purchaser’s mailing address indicated on its signature page hereto.

 

2.2  Closing Deliveries.

 

(a)   On or prior to each Closing, the Company shall issue, deliver or cause to
be delivered to each Purchaser (i) this Agreement, duly executed by the Company
(the “Company Deliverables”).

 

(b)   On or prior to each Closing, each Purchaser shall deliver or cause to be
delivered to the Company the following (the “Purchaser Deliverables”):

 

(i)             this Agreement, duly executed by such Purchaser;

 

(ii)           its Subscription Amount, in United States dollars and in
immediately available funds, in the amount set forth as the “Purchase Price”
indicated below such Purchaser’s name on the applicable signature page hereto by
wire transfer to an account designated in writing by the Company for such
purpose, as set forth on Exhibit D attached hereto; and

 

(iii)         a fully completed and duly executed Accredited Investor
Questionnaire in the form attached hereto as Exhibit B.

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

3.1  Representations and Warranties of the Company. The Company hereby
represents and warrants to the Purchasers and to the Placement Agent that,
except as set forth in the Schedules delivered herewith:

 



5

 

 

(a)   Organization and Qualification. The Company is an entity duly incorporated
or otherwise organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own or lease and use its properties and assets
and to carry on its business as currently conducted. The Company is not in
violation of any of the provisions of its certificate of incorporation, bylaws
or other organizational or charter documents. The Company is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, could not
have or reasonably be expected to have, individually or in the aggregate,
resulted in a Material Adverse Effect, and no Action has been instituted in any
such jurisdiction revoking, limiting or curtailing or seeking to revoke, limit
or curtail such power and authority or qualification.

 

(b)   Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of each of the Transaction Documents to which it is a party by the
Company and the consummation by it of the transactions contemplated hereby and
thereby (including, but not limited to, the sale and delivery of the Shares)
have been duly authorized by all necessary corporate action on the part of the
Company, and no further corporate action is required by the Company, its Board
of Directors or its shareholders in connection therewith other than in
connection with the Required Approvals. Each of the Transaction Documents to
which it is a party has been (or upon delivery will have been) duly executed by
the Company and is, or when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application. There are no shareholder agreements, voting agreements, or other
similar arrangements with respect to the Company’s capital stock to which the
Company is a party or, to the Company’s Knowledge, between or among any of the
Company’s shareholders.

 

(c)   No Conflicts. The execution, delivery and performance by the Company of
the Transaction Documents to which it is a party and the consummation by the
Company of the transactions contemplated hereby or thereby do not and will not
(i) conflict with or violate any provision of the Company’s certificate of
incorporation, bylaws or other organizational or charter documents, (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of the Company or give to others any rights
of termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company debt or otherwise) to which the Company is a
party or by which any property or asset of the Company is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company is
subject (assuming the correctness of the representations and warranties made by
the Purchasers herein), or by which any property or asset of the Company is
bound or affected, except in the case of clauses (ii) and (iii), such as would
not, individually or in the aggregate, have or reasonably be expected to result
in a Material Adverse Effect.

 

(d)   Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents (including
the issuance of the Securities), other than (i) the filing with the Commission
of one or more Registration Statements in accordance with the requirements of
Section 4.1, (ii) filings required by applicable state securities laws, (iii)
the filing of a Notice of Sale of Securities on Form D with the Commission under
Regulation D of the Securities Act, and (iv) those that have been made or
obtained prior to the date of this Agreement (collectively, the “Required
Approvals”).

 



6

 

 

(e)   Issuance of the Securities. The Shares have been duly authorized and, when
issued and paid for in accordance with the terms of the Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens, other than restrictions on transfer provided for in the Transaction
Documents or imposed by applicable securities laws, and shall not be subject to
preemptive or similar rights of shareholders. Assuming the accuracy of the
representations and warranties of the Purchasers in this Agreement, the
Securities will be issued in compliance with applicable federal and state
securities laws.

 

(f)    Capitalization. The number of shares and type of all authorized, issued
and outstanding capital stock, options and other securities of the Company
(whether or not presently convertible into or exercisable or exchangeable for
shares of capital stock of the Company) has been set forth in the SEC Reports
and has changed since the date of such SEC Reports only to reflect stock option
and warrant exercises that do not, individually or in the aggregate, have a
material effect on the issued and outstanding capital stock, options and other
securities. All of the outstanding shares of capital stock of the Company are
duly authorized, validly issued, fully paid and non-assessable, have been issued
in compliance in all material respects with all applicable federal and state
securities laws, and except as disclosed in the SEC Reports, none of such
outstanding shares was issued in violation of any preemptive

 

(g)   SEC Reports. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it under the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof (or such shorter period as the Company was required by
law or regulation to file such material) on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension. As of their respective dates, or to the
extent corrected by a subsequent restatement, the Company’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2018, the Company’s Quarterly
Report on Form 10-Q for the period ended March 31, 2019, the amended report on
Form 8-K/A filed on May 15, 2019 including certain financial information related
to Helomics Holding Corporation (the “Helomics 8-K/A”) and all other reports of
the Company filed with the Commission pursuant to the Exchange Act from January
1, 2019 through the date of this Agreement (including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) complied in all material respects with the
requirements of the Exchange Act, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

(h)   Certain Fees. No person or entity will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or a Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company, other than compensation to the Placement
Agent with respect to the offer and sale of the Securities in the transactions
contemplated by this Agreement and documents related hereto.

 

3.2  Representations and Warranties of the Purchasers. Each Purchaser hereby,
for itself and for no other Purchaser, represents and warrants as of the date
hereof and as of the applicable Closing Date to the Company and the Placement
Agent as follows:

 



7

 

 

(a)   Organization; Authority. If such Purchaser is not a natural person, (i)
such Purchaser is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization with the
requisite corporate or partnership power and authority to enter into and to
consummate the transactions contemplated by the applicable Transaction Documents
and otherwise to carry out its obligations hereunder and thereunder, and (ii)
the execution, delivery and performance by such Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or, if such Purchaser is not a corporation, such partnership, limited
liability company or other applicable like action, on the part of such
Purchaser. This Agreement has been duly executed by such Purchaser, and when
delivered by such Purchaser in accordance with the terms hereof, will constitute
the valid and legally binding obligation of such Purchaser, enforceable against
it in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.

 

(b)   Investment Intent. Such Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Securities, as
principal for its own account and not with a view to, or for distributing or
reselling such Securities or any part thereof in violation of the Securities Act
or any applicable state securities laws, provided, however, that by making the
representations herein, such Purchaser does not agree to hold any of the
Securities for any minimum period of time and reserves the right, subject to the
provisions of this Agreement, at all times to sell or otherwise dispose of all
or any part of such Securities pursuant to an effective registration statement
under the Securities Act or under an exemption from such registration and in
compliance with applicable federal and state securities laws, subject to the
limitations set forth herein and under such securities laws. Such Purchaser is
acquiring the Securities hereunder in the ordinary course of its business. Such
Purchaser does not presently have any agreement, plan or understanding, directly
or indirectly, with any Person to distribute or effect any distribution of any
of the Securities (or any securities which are derivatives thereof) to or
through any person or entity. Such Purchaser is not a registered broker-dealer
under Section 15 of the Exchange Act or an entity engaged in a business that
would require it to be so registered as a broker-dealer.

 

(c)   Purchaser Status. At the time such Purchaser was offered the Securities,
such Purchaser was, and at the date hereof such Purchaser is an “accredited
investor” as defined in Rule 501(a) under the Securities Act.

 

(d)   General Solicitation. Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general advertisement. Such Purchaser represents that it has a pre-existing
relationship with the Placement Agent or with the Company.

 

(e)   Experience of Such Purchaser. Such Purchaser, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

 

(f)    Access to Information; Review of Risk Factors. Such Purchaser
acknowledges that it has had the opportunity to carefully review the Disclosure
Materials, including, without limitation, the Subscription Booklet, and has been
afforded (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of the offering of the Securities and the merits and risks
of investing in the Securities; (ii) access to information about the Company and
its financial condition, results of operations, business, properties, management
and prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment. Such Purchaser
further acknowledges that the Disclosure Materials include the Company’s
Quarterly Report on Form 10-Q for the period ended March 31, 2019 (the “March
31, 2019 10-Q”) and the Helomics Form 8-K/A, and that the Purchaser has had the
opportunity to review the disclosures in the March 31, 2019 10-Q, including but
not limited to the section therein captioned “Risk Factors”. Neither such review
and inquiries nor any other investigation conducted by or on behalf of such
Purchaser or its representatives or counsel shall modify, amend or affect such
Purchaser's right to rely on the Company's representations and warranties
contained in the Transaction Documents.

 



8

 

 

(g)   Certain Trading Activities. Other than with respect to the transactions
contemplated herein, since the earlier to occur of (1) the time that such
Purchaser was first contacted by the Company, the Placement Agent or any other
Person regarding the transactions contemplated hereby and (2) the tenth (10th)
day prior to the date of this Agreement, neither the Purchaser nor any Affiliate
of such Purchaser which (x) had knowledge of the transactions contemplated
hereby, (y) has or shares discretion relating to such Purchaser’s investments or
trading or information concerning such Purchaser’s investments, including in
respect of the Securities, and (z) is subject to such Purchaser’s review or
input concerning such Affiliate’s investments or trading (collectively, “Trading
Affiliates”) has directly or indirectly, nor has any Person acting on behalf of
or pursuant to any understanding with such Purchaser or Trading Affiliate,
effected or agreed to effect any transactions in the securities of the Company
(including, without limitation, any Short Sales involving the Company’s
securities). Notwithstanding the foregoing, in the case of a Purchaser and/or
Trading Affiliate that is, individually or collectively, a multi-managed
investment vehicle whereby separate portfolio managers manage separate portions
of such Purchaser's or Trading Affiliate’s assets and the portfolio managers
have no direct knowledge of the investment decisions made by the portfolio
managers managing other portions of such Purchaser's or Trading Affiliate’s
assets, the representation set forth above shall apply only with respect to the
portion of assets managed by the portfolio manager that have knowledge about the
financing transaction contemplated by this Agreement. Other than to other
Persons party to this Agreement, such Purchaser has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, no Purchaser makes any representation, warranty
or covenant hereby that it will not engage in Short Sales in the securities of
the Company after the time that the transactions contemplated by this Agreement
are first publicly announced, subject to the restrictions set forth in Section
4.8.

 

(h)   Brokers and Finders. Other than the Company’s obligations to the Placement
Agent, no Person will have, as a result of the transactions contemplated by this
Agreement, any valid right, interest or claim against or upon the Company or any
Purchaser for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of such
Purchaser.

 

(i)    Limited Ownership. The purchase by such Purchaser of the Securities
issuable to it at the applicable Closing will not result in such Purchaser
(individually or together with other Person with whom such Purchaser has
identified, or will have identified, itself as part of a “group” in a public
filing made with the Commission involving the Company’s securities) acquiring,
or obtaining the right to acquire, in excess of 19.99% of the outstanding shares
of Series E Preferred Stock or the voting power of the Company on a post
transaction basis that assumes that each Closing shall have occurred. Such
Purchaser does not presently intend to, alone or together with others, make a
public filing with the Commission to disclose that it has (or that it together
with such other Persons have) acquired, or obtained the right to acquire, as a
result of one or more Closings (when added to any other securities of the
Company that it or they then own or have the right to acquire), in excess of
19.99% of the outstanding shares of Series E Preferred Stock or the voting power
of the Company on a post transaction basis that assumes that each Closing shall
have occurred.

 



9

 

 

(j)    Independent Investment Decision. Such Purchaser has independently
evaluated the merits of its decision to purchase Securities pursuant to the
Transaction Documents, and such Purchaser confirms that it has not relied on the
advice of any other Purchaser’s business and/or legal counsel in making such
decision. Such Purchaser understands that nothing in this Agreement or any other
materials presented by or on behalf of the Company to such Purchaser in
connection with the purchase of the Securities constitutes legal, tax or
investment advice. Such Purchaser has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Securities.

 

(k)   Reliance on Exemptions. Such Purchaser understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Securities.

 

(l)    No Governmental Review. Such Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

(m) Residency; Foreign Securities Laws. Unless such Purchaser resides, in the
case of individuals, or is headquartered or formed, in the case of entities, in
the United States, such Purchaser acknowledges that the Company will not issue
any Securities in compliance with the laws of any jurisdiction outside of the
United States and the Company makes no representation or warranty that any
Securities issued outside of the United States have been offered or sold in
compliance with the laws of the jurisdiction into which such Shares were issued.
Any Purchaser not a resident of or formed in the United States warrants to the
Company that no filing is required by the Company with any governmental
authority in such Purchaser’s jurisdiction in connection with the transactions
contemplated hereby. If such Purchaser is domiciled or was formed outside of the
United States, such Purchaser has satisfied itself as to the full observance of
the laws of its jurisdiction in connection with the acquisition of the
Securities or any use of this Agreement, including (i) the legal requirements
within its jurisdiction for the purchase of the Securities, (ii) any foreign
exchange restrictions applicable to such purchase, (iii) any governmental or
other consents that may need to be obtained and (iv) the income tax and other
tax consequences, if any, that may be relevant to the purchase, holding,
redemption, sale or transfer of the Securities. If such Purchaser is domiciled
or was formed outside the United States, such Purchaser’s acquisition of and
payment for, and its continued ownership of the Securities, will not violate any
applicable securities or other laws of his, her or its jurisdiction.

 

The Company acknowledges and agrees that no Purchaser has made or makes any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.2.

 



10

 

 

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

 

4.1  Registration Rights. If at any time after the date hereof, the Company
shall propose to file any registration statement (other than any registration
statement on Form S-4, S-8 or any other similarly inappropriate form, or any
successor forms thereto) under the Securities Act in connection with any public
offering of the Company’s common stock under the Securities Act whether for its
own account or for the account of one or more holders of such securities (the
“Registration Statement”), then the Company shall give written notice of such
proposed filing to the Purchasers as soon as practicable but not less than 20
days before the anticipated filing date of such Registration Statement, which
notice shall (A) describe the amount of securities to be included in such
offering, the intended method(s) of distribution, and the name of the proposed
managing underwriter or underwriters, if any, in such offering, and (B) offer to
each Purchaser the opportunity to register the sale of such number of
Registrable Securities of the same class as such Purchaser may request in
writing within ten days after receipt of such written notice (such Registration,
a “Piggyback Registration”). The Company shall, in good faith, cause such
Registrable Securities to be included in such Piggyback Registration and shall
use its best efforts to cause the managing underwriter or underwriters of a
proposed underwritten offering to permit the Registrable Securities (as defined
below) requested by each Purchaser pursuant to this Section 4.1 to be included
in a Piggyback Registration on the same terms and conditions as any similar
securities of the Company included in such Registration and to permit the sale
or other disposition of such Registrable Securities in accordance with the
intended method(s) of distribution thereof. Should any Purchasers propose to
participate in an underwritten offering, then such Purchaser shall enter into an
underwriting agreement in customary form with the underwriter(s) selected for
such underwritten offering by the Company. Notwithstanding the foregoing, if a
greater number of Company securities is offered for participation in the
proposed offering by selling equity holders than in the reasonable opinion of
the managing underwriter of the proposed offering can be accommodated without
adversely affecting the proposed offering, then the amount of Registrable
Securities proposed to be included by a Purchaser in the Registration Statement,
as well as the number of Company securities of any other selling equity holder
entitled to have Company securities included in the Registration Statement,
shall be proportionately reduced to a number deemed satisfactory by the managing
underwriter. The Company shall bear all expenses and fees incurred in connection
with the preparation, filing, and amendment of the Registration Statement with
the Commission, except that each participating Purchaser shall pay all fees,
disbursements and expenses of any counsel or expert retained by such Purchaser
and all underwriting discounts and commissions, filing fees and any transfer or
other taxes relating to the Registrable Securities included in the Registration
Statement. Each participating Purchaser agrees to cooperate with the Company in
the preparation and filing of any Registration Statement, and in the furnishing
of information concerning such Purchaser for inclusion therein. To the extent
permitted by law, the Company will indemnify and hold harmless the Purchasers,
and the partners, members, officers, directors, and affiliates of the
Purchasers, legal counsel and accountants for the Purchasers; any underwriter
(as defined in the Securities Act) for each the Purchasers; and each person or
entity, if any, who controls the Purchasers or underwriter within the meaning of
the Securities Act or the Exchange Act against any Damages (as defined below),
and the Company will pay to the Purchasers and each such underwriter,
controlling party, or other aforementioned person or entity any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any claim or proceeding from which Damages may result, as such
expenses are incurred.

 

For purposes of this Section 4.1, “Registrable Security” means (i) any shares of
the Company’s common stock (“Common Stock”) issued or issuable to a Purchaser
upon the conversion of any shares of Series E Convertible Preferred Stock held
or beneficially owned by a Purchaser (also referred to herein as “Conversion
Shares”) and (ii) any shares of Common Stock issued or issuable to a Purchaser
with respect to any Conversion Shares by way of a dividend or split or in
exchange for or upon conversion of such shares or otherwise in connection with a
combination of shares, shares subdivision, distribution, recapitalization,
merger, consolidation, other reorganization or other similar event (it being
understood that, for purposes of this Agreement, a person shall be deemed to
hold Registrable Securities whenever such person in its sole discretion has the
right to then acquire or obtain from the Company any Registrable Securities,
whether or not such acquisition has actually been effected).

 



11

 

 

For purposes of this Section 4.1, “Damages” means any loss, damage, claim or
liability (joint or several) to which a party hereto may become subject under
the Securities Act, the Exchange Act, or other federal or state law, insofar as
such loss, damage, claim or liability (or any action in respect thereof) arises
out of or is based upon: (i) any untrue statement or alleged untrue statement of
a material fact contained in a Registration Statement that includes Registrable
Securities, including any preliminary prospectus or final prospectus contained
therein or any amendments or supplements thereto; (ii) an omission or alleged
omission to state therein a material fact required to be stated therein, or
necessary to make the statements therein not misleading; or (iii) any violation
or alleged violation by the indemnifying party (or any of its agents or
affiliates) of the Securities Act, the Exchange Act, any state securities law,
or any rule or regulation promulgated under the Securities Act, the Exchange
Act, or any state securities law.

 

All rights of each Purchaser under this Section 4.1 shall terminate upon the
earlier of (i) the date that such Purchaser is permitted to sell all Registrable
Securities under Rule 144 (or any similar provision) under the Securities Act
without limitation on the amount of securities sold or the manner of sale), (ii)
the date as of which all of the Registrable Securities have been sold pursuant
to a Registration Statement (but in no event prior to the applicable period
referred to in Section 4(3) of the Securities Act and Rule 174 thereunder), or
(iii) the one-year anniversary of the final Closing.

 

4.2   

 

(a)      Compliance with Laws. Notwithstanding any other provision of this
ARTICLE IV, each Purchaser covenants that the securities may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state and federal
securities laws. In connection with any transfer of the Securities other than
(i) pursuant to an effective registration statement, (ii) to the Company, (iii)
to an Affiliate of a Purchaser, (iv) pursuant to Rule 144 (provided that each
such Purchaser provides the Company with reasonable assurances (in the form of
seller and broker representation letters or an opinion of counsel, as
appropriate), that the securities may be sold pursuant to such rule) or Rule
144A, or (v) in connection with a bona fide pledge as contemplated in Section
4.1(b), except as otherwise provided herein, the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor and reasonably acceptable to the Company, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act. As a condition of transfer, any such transferee shall
agree in writing to be bound by the terms of this Agreement and shall have the
rights of a Purchaser under this Agreement.

 

(b)     Legends. Certificates evidencing the Securities shall bear any legend as
required by the “blue sky” laws of any applicable state and a restrictive legend
in substantially the following form, until such time as they are not required
under Section 4.2(c):

 

NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY.

 



12

 

 

The Company acknowledges and agrees that a Purchaser may from time to time
pledge, and/or grant a security interest in, some or all of the legended
Securities in connection with applicable securities laws, pursuant to a bona
fide margin agreement in compliance with a bona fide margin loan. Such a pledge
would not be subject to approval or consent of the Company and no legal opinion
of legal counsel to the pledgee, secured party or pledgor shall be required in
connection with the pledge, but such legal opinion shall be required in
connection with a subsequent transfer or foreclosure following default by a
Purchaser's transferee of the pledge. No notice shall be required of such
pledge, but Purchaser’s transferee shall promptly notify the Company of any such
subsequent transfer or foreclosure. Each Purchaser acknowledges that the Company
shall not be responsible for any pledges relating to, or the grant of any
security interest in, any of the Securities or for any agreement, understanding
or arrangement between any Purchaser and its pledgee or secured party. At the
appropriate Purchaser’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Shares may reasonably
request in connection with a pledge or transfer of the Shares, including the
preparation and filing of any required prospectus supplement under Rule
424(b)(3) of the Securities Act or other applicable provision of the Securities
Act to appropriately amend the list of Selling Stockholders thereunder. Each
Purchaser acknowledges and agrees that, except as otherwise provided in
Section4.2(c), any Shares subject to a pledge or security interest as
contemplated by this Section 4.2(b) shall continue to bear the legend set forth
in this Section 4.2(b) and be subject to the restrictions on transfer set forth
in Section4.2(a).

 

(c)      Removal of Legends. The legend set forth in Section 4.2(b) shall be
removed and the Company shall issue a certificate without such legend to the
holder of the Securities upon which it is stamped or issue to such holder by
electronic delivery at the applicable balance account at The Depository Trust
Company (“DTC”), if (i) such Securities are registered for resale under the
Securities Act, (ii) such Securities are sold or transferred pursuant to Rule
144 (assuming the transferor is not an Affiliate of the Company) or Rule 144A,
or (iii) such Securities are eligible for sale under Rule 144 without
application of the requirements of paragraph (c) thereof. Any fees (with respect
to the Transfer Agent, counsel to the Company or otherwise) associated with the
removal of such legend shall be borne by the Company. Following the Effective
Date, or at such earlier time as a legend is no longer required for certain
Securities, the Company will no later than two (2) Trading Days following the
delivery by a Purchaser to the Company or the Transfer Agent (with notice to the
Company) of a legended certificate representing such Shares (endorsed or with
stock powers attached, signatures guaranteed, and otherwise in form necessary to
affect the reissuance and/or transfer) deliver or cause to be delivered to such
Purchaser a certificate representing such Securities that is free from all
restrictive and other legends.

 



(d)     Acknowledgement. Each Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell any of
the Securities or any interest therein without complying with the requirements
of the Securities Act. While a Registration Statement remains effective, each
Purchaser hereunder may sell the shares in accordance with the plan of
distribution contained in such Registration Statement and if it does so it will
comply therewith and with the related prospectus delivery requirements unless an
exemption therefrom is available. Each Purchaser, severally and not jointly with
the other Purchasers, agrees that if it is notified by the Company at any time
after the date any legend is removed pursuant to Section 4.2(c) hereof that no
Registration Statement is effective or that the prospectus included in any such
Registration Statement no longer complies with the requirements of Section 10 of
the Securities Act, each Purchaser will refrain from selling such Shares until
such time as such Purchaser is notified by the Company that a Registration
Statement is effective or such prospectus is compliant with Section 10 of the
Exchange Act, unless such Purchaser is able to, and does, sell such Shares
pursuant to an available exemption from the registration requirements of Section
5 of the Securities Act. Each Purchaser, severally and not jointly with the
other Purchasers, agrees to indemnify the Company for any damages or losses
resulting to the Company from such Purchaser’s breach of its covenants set forth
in the preceding sentence.

 



13

 

 

4.3           Furnishing of Information. In order to enable the Purchasers to
sell the Securities under Rule 144 of the Securities Act, until such time as all
of the Shares have been either sold or are first eligible for sale without
restriction pursuant to Rule 144, the Company shall use its commercially
reasonable efforts to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. During such period,
if the Company is not required to file reports pursuant to such laws, it will
prepare and furnish to the Purchasers and make publicly available in accordance
with Rule 144(c) such information as is required for the Purchasers to sell the
Shares under Rule 144. The Company further covenants that it will take such
further action as any holder of Securities may reasonably request, all to the
extent required from time to time to enable such Person to sell the Shares
without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144.

 

4.4  Reporting Status. During the one year period from and after each Closing,
the Company shall not terminate its status as an issuer required to file reports
under the Exchange Act even if the Exchange Act would otherwise permit such
termination.

 

4.5  Form D and Blue Sky. The Company agrees to file a Form D with respect to
the sale of the Shares as required under Regulation D. The Company, on or before
each Closing Date, shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Securities for sale to the Purchasers at each Closing pursuant to this Agreement
under applicable securities or “Blue Sky” laws of the states of the United
States (or to obtain an exemption from such qualification). The Company shall
make all filings and reports relating to the offer and sale of the Securities
required under applicable securities or “Blue Sky” laws of the states of the
United States following each Closing Date.

 

4.6  No Integration. The Company shall not, and shall use its best efforts to
ensure that no Affiliate of the Company shall, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that will be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities to the Purchasers, or that will be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market such that it would require shareholder
approval prior to the closing of such other transaction unless shareholder
approval is obtained before the closing of such subsequent transaction.

 

4.7  Use of Proceeds. The Company intends to use the net proceeds from the sale
of the Securities hereunder for repayment of certain debt, working capital and
general corporate purposes.

 

4.8  Sales and Confidentiality After the Date Hereof. Such Purchaser shall not,
and shall cause its Trading Affiliates not to, engage, directly or indirectly,
in any transactions in the securities of the Company (including, without
limitation, any Short Sales) during the period from the date hereof until such
time as (i) the transactions contemplated by this Agreement are first publicly
announced or (ii) this Agreement is terminated in full pursuant to Section 6.16.
Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser's assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser's assets, the representation set forth
above shall apply only with respect to the portion of assets managed by the
portfolio manager that have knowledge about the financing transaction
contemplated by this Agreement. Each Purchaser understands and acknowledges,
severally and not jointly with any other Purchaser, that the Commission
currently takes the position that covering a short position established prior to
effectiveness of a resale registration statement with shares included in such
registration statement would be a violation of Section 5 of the Securities Act,
as set forth in Item 65, Section 5 under Section A, of the Manual of Publicly
Available Telephone Interpretations, dated July 1997, compiled by the Office of
Chief Counsel, Division of Corporation Finance.

 



14

 

 

4.9  Indemnification. Subject to the provisions of this Section 4.9, the Company
will indemnify and hold each Purchaser and its directors, officers,
shareholders, members, partners, employees and agents (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents, or (b) any action instituted against a
Purchaser, or any of them or their respective Affiliates, by any stockholder of
the Company who is not an Affiliate of such Purchaser, with respect to any of
the transactions contemplated by the Transaction Documents (unless such action
is based upon a material breach of such Purchaser’s representations, warranties
or covenants under the Transaction Documents or any agreements or understandings
such Purchaser may have with any such stockholder or any violations by such
Purchaser of state or federal securities laws or any conduct by such Purchaser
which constitutes fraud, gross negligence, willful misconduct or malfeasance).
If any action shall be brought against any Purchaser Party in respect of which
indemnity may be sought pursuant to this Agreement, such Purchaser Party shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Purchaser Party. Any Purchaser Party shall have the right to
employ separate counsel in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Purchaser Party except to the extent that (i) the employment thereof has
been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel, or (iii) in such action there is, in the reasonable opinion of such
separate counsel, a material conflict on any material issue between the position
of the Company and the position of such Purchaser Party, in which case the
Company shall be responsible for the reasonable fees and expenses of no more
than one such separate counsel. The Company will not be liable to any Purchaser
Party under this Agreement (i) for any settlement by a Purchaser Party effected
without the Company’s prior written consent, which shall not be unreasonably
withheld or delayed; or (ii) to the extent, but only to the extent that a loss,
claim, damage or liability is attributable to (A) any Purchaser Party’s breach
of any of the representations, warranties, covenants or agreements made by such
Purchaser Party in this Agreement or in the other Transaction Documents, (B) any
violations by such Purchaser of state or federal securities laws or (C) any
conduct by such Purchaser which constitutes fraud, gross negligence, willful
misconduct or malfeasance.

 



15

 

 

ARTICLE V.

CONDITIONS PRECEDENT TO CLOSING

 

5.1           Conditions Precedent to the Obligations of the Purchasers to
Purchase Securities. The obligation of a Purchaser to acquire Shares at a
Closing is subject to the fulfillment, on or prior to the applicable Closing
Date, of each of the following conditions, any of which may be waived by such
Purchaser (as to itself only):

 

(a)   Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects
(except that representations and warranties that are qualified by materiality or
Material Adverse Effect shall be true and correct in all respects) as of the
date when made and as of each Closing Date, as though made on and as of such
date, except for representations and warranties that speak as of a specific date
which shall be true and correct in all material respects as of such date;

 

(b)   Performance. The Company shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by it at
or prior to each Closing;

 

(c)   No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents;

 

(d)   Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary or appropriate
for consummation of the purchase and sale of the Securities, all of which shall
be and remain so long as necessary in full force and effect;

 

(e)   Adverse Changes. Since the date of execution of this Agreement, no event
or series of events shall have occurred that has resulted or reasonably could
result in a Material Adverse Effect;

 

(f)    No Suspensions of Trading in Common Stock; Listing. The Common Stock (i)
shall be designated for quotation or listed on the Principal Market and (ii)
shall not have been suspended, as of each Closing Date, by the Commission or the
Principal Market from trading on the Principal Market nor shall suspension by
the Commission or the Principal Market have been threatened, as of each Closing
Date, either (A) in writing by the Commission or the Principal Market or (B) by
falling below the minimum listing maintenance requirements of the Principal
Market;

 

(g)   Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a); and

 

(h)   Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.16 herein.

 

5.2           Conditions Precedent to the Obligations of the Company to Sell
Securities. The Company's obligation to sell and issue the Shares at each
Closing is subject to the fulfillment to the satisfaction of the Company on or
prior to each Closing Date of the following conditions, any of which may be
waived by the Company:

 

(a)   Representations and Warranties. With respect to each Purchaser, the
representations and warranties made by such Purchaser in Section 3.2 hereof
shall be true and correct in all material respects (except that representations
and warranties that are qualified by materiality or Material Adverse Effect
shall be true and correct in all respects) as of the date when made, and as of
the applicable Closing Date as though made on and as of such date, except for
representations and warranties that speak as of a specific date which shall be
true and correct in all material respects as of such date;

 



16

 

 

(b)   Performance. With respect to each Purchaser, such Purchaser shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by such Purchaser at or prior to the applicable
Closing Date;

 

(c)   No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents;

 

(d)   Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary or appropriate
for consummation of the purchase and sale of the Securities, all of which shall
be and remain so long as necessary in full force and effect;

 

(e)   Purchasers Deliverables. Each Purchaser shall have delivered its Purchaser
Deliverables in accordance with Section 2.2(b); and

 

(f)    Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.16 herein.

 

ARTICLE VI.
MISCELLANEOUS

 

6.1           Fees and Expenses. The Company and each Purchaser shall each pay
the fees and expenses of their respective advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by such party in
connection with the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all Transfer Agents’ fees,
stamp taxes and other taxes and duties levied in connection with the sale and
issuance of the Securities to the Purchasers.

 

6.2           Entire Agreement. The Transaction Documents, together with the
Exhibits and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules. At or after each Closing, and without further
consideration, the Company and the Purchasers will execute and deliver to the
other such further documents as may be reasonably requested in order to give
practical effect to the intention of the parties under the Transaction
Documents.

 

6.3  Notices. All communications hereunder, except as herein otherwise
specifically provided, shall be in writing and shall be mailed (registered or
certified mail, return receipt requested), or personally delivered and shall be
deemed given when so delivered or if mailed, two (2) days after such mailing.
The address for such notices and communications shall be as follows:

 



  If to the Company:   Predictive Oncology Inc.     2915 Commers Drive, Suite
900     Eagan, Minnesota 55121     Attention: Bob Myers, CFO









 



17

 

 



  With a copy to:   Maslon LLP     90 South Seventh Street, Suite 3300    
Minneapolis, MN 55402     Attention: Martin R. Rosenbaum, Esq.         If to a
Purchaser: To the address set forth under such Purchaser’s name on the signature
page hereof;





 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 

6.4           Amendments; Waivers; No Additional Consideration. No provision of
this Agreement may be waived or amended except in a written instrument signed,
in the case of an amendment, by the Company and each of the Purchasers or, in
the case of a waiver, by the party against whom enforcement of any such waiver
is sought. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right.

 

6.5           Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

 

6.6           Successors and Assigns. The provisions of this Agreement shall
inure to the benefit of and be binding upon the parties and their successors and
permitted assigns. This Agreement, or any rights or obligations hereunder, may
not be assigned by the Company without the prior written consent of the
Purchasers. Any Purchaser may assign its rights hereunder in whole or in part to
any Person to whom such Purchaser assigns or transfers any Securities in
compliance with this Agreement and applicable law, provided such transferee
shall agree in writing to be bound, with respect to the transferred Securities,
by the terms and conditions of this Agreement that apply to the “Purchasers”.

 

6.7           No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except the Placement Agent is intended third party
beneficiaries of Article III hereof and the Placement Agent may enforce the
provisions of such Sections directly against the parties with obligations
thereunder.

 

6.8           Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Minnesota, without regard to the principles of conflicts of law thereof. Each
party agrees that all Actions concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the Minnesota
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the Minnesota Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Action, any claim that it is not personally subject to the jurisdiction
of any such Minnesota Court, or that such Action has been commenced in an
improper or inconvenient forum. Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
Action by mailing a copy thereof via registered or certified mail or overnight
delivery (with evidence of delivery) to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. If either party shall commence an Action to
endorse any provisions of a Transaction Document, then the prevailing party in
such Action shall be reimbursed by the other party for its reasonable attorney’s
fees and other reasonable costs and expenses incurred with the investigation
preparation and prosecution of such Action.

 



18

 

 

6.9  Survival. Subject to applicable statute of limitations, the
representations, warranties, agreements and covenants contained herein shall
survive each Closing and the delivery of the Securities until the one year
anniversary of each Closing.

 

6.10         Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such signature page were an original thereof.

 

6.11         Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

6.12         Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.

 

6.13         Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is reasonably required by the
Transfer Agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities. If a replacement certificate or
instrument evidencing any Securities is requested due to a mutilation thereof,
the Company may require delivery of such mutilated certificate or instrument as
a condition precedent to any issuance of a replacement.

 



19

 

 

6.14         Adjustments in Share Numbers and Prices. In the event of any stock
split, subdivision, dividend or distribution payable in shares of Series E
Preferred Stock (or other securities or rights convertible into, or entitling
the holder thereof to receive directly or indirectly shares of Series E
Preferred Stock), combination or other similar recapitalization or event
occurring after the date hereof, each reference in any Transaction Document to a
number of shares or a price per share shall be deemed to be amended to
appropriately account for such event.

 

6.15         Independent Nature of Purchasers' Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The decision of each Purchaser to
purchase Securities pursuant to the Transaction Documents has been made by such
Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company which may have been made or
given by any other Purchaser or by any agent or employee of any other Purchaser,
and no Purchaser and any of its agents or employees shall have any liability to
any other Purchaser (or any other Person) relating to or arising from any such
information, materials, statement or opinions. Nothing contained herein or in
any Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Securities or enforcing its rights under the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including without limitation the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. The Company acknowledges that each of the
Purchasers has been provided with the same Transaction Documents for the purpose
of closing a transaction with multiple Purchasers and not because it was
required or requested to do so by any Purchaser. The Company’s obligations to
each Purchaser under this Agreement are identical to its obligations to each
other Purchaser other than such differences resulting solely from the number of
Securities purchased by such Purchaser, but regardless of whether such
obligations are memorialized herein or in another agreement between the Company
and a Purchaser.

 

6.16         Termination. This Agreement may be terminated and the sale and
purchase of the Shares abandoned at any time prior to the Initial Closing by
either the Company or any Purchaser (with respect to itself only) upon written
notice to the other, if the Initial Closing has not been consummated on or prior
to 5:00 p.m. (prevailing Minneapolis time) on the Outside Date; provided,
however, that the right to terminate this Agreement under this Section 6.16
shall not be available to any Person whose failure to comply with its
obligations under this Agreement has been the cause of or resulted in the
failure of each Closing to occur on or before such time. Nothing in this Section
6.16 shall be deemed to release any party from any liability for any breach by
such party of the terms and provisions of this Agreement or the other
Transaction Documents or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement or the
other Transaction Documents. In the event of a termination pursuant to this
Section 6.16, the Company shall promptly notify all non-terminating Purchasers.
Upon a termination in accordance with this Section 6.16, the Company and the
terminating Purchaser(s) shall not have any further obligation or liability
(including arising from such termination) to the other, and no Purchaser will
have any liability to any other Purchaser under the Transaction Documents as a
result therefrom.

 



20

 

 



 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGES FOLLOW]

 

 

 

 

 

 

 

 

 

 

21

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

    PREDICTIVE ONCOLOGY INC.           By:           Name:           Title:    
                 



 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGE for purchaser FOLLOWS]

 

 

 

 

 

 

 

 

22

 

 

 

    NAME OF PURCHASER:         (If an individual, please provide full first,
middle and last name)           By:         Name:      Title:                
Purchase Price (Subscription Amount): $               Number of Shares to be
acquired:                                       Address for Notice:            
                Attention:                     Telephone No.:       Facsimile
No.:       E-mail:              








 

 

 

 

 



Signature Page to Securities Purchase Agreement



 

 

 

EXHIBITS:

 

A:Certificate of Designation for Series E Convertible Preferred Stock

 

B:Accredited Investor Questionnaire

 

C:Wire Instructions

 

SCHEDULES:

 

Schedule 3.1: None

 

Instruction Sheet for Subscribers

 

FORM W-9

 

 

[Remainder of page intentionally left blank]

 

 

 

 

 

 

 

 

 

 

Exhibit A

 

Certificate of Designation

 

Intentionally omitted

 

See:

 

3.1       Certificate of Designation of Preferences, Rights and Limitations of
Series E Convertible Preferred Stock (incorporated by reference to Form 8-K
filed June 19, 2019)

 

 

 

 

 

 

 

 

 

 

A-1

 

 

EXHIBIT B

 

ACCREDITED INVESTOR QUESTIONNAIRE

 

(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)

 

To:     Predictive Oncology Inc.

 

This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of the shares of Series
E Convertible Preferred stock, par value $0.01 per share (collectively, the
“Securities”), of Predictive Oncology Inc. (f/k/a Precision Therapeutics Inc.),
a Delaware corporation (the “Corporation”). The Securities are being offered and
sold by the Corporation without registration under the Securities Act of 1933,
as amended (the “Act”), and the securities laws of certain states, in reliance
on the exemptions contained in Section 4(2) of the Act and on Regulation D
promulgated thereunder and in reliance on similar exemptions under applicable
state laws. The Corporation must determine that a potential investor meets
certain suitability requirements before offering or selling Securities to such
investor. The purpose of this Questionnaire is to assure the Corporation that
each investor will meet the applicable suitability requirements. The information
supplied by you will be used in determining whether you meet such criteria, and
reliance upon the private offering exemptions from registration is based in part
on the information herein supplied.

 

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Your answers will be kept confidential. However, by
signing this Questionnaire, you will be authorizing the Corporation to provide a
completed copy of this Questionnaire to such parties as the Corporation deems
appropriate in order to ensure that the offer and sale of the Securities will
not result in a violation of the Act or the securities laws of any state and
that you otherwise satisfy the suitability standards applicable to purchasers of
the Securities. All potential investors must answer all applicable questions and
complete, date and sign this Questionnaire. Please print or type your responses
and attach additional sheets of paper if necessary to complete your answers to
any item.

 

PART A.     BACKGROUND INFORMATION

 



Name of Beneficial Owner of the Securities:             Business Address:      
  (Number and Street)               (City) (State) (Zip Code)       Telephone
Number: (___)          



 

If a corporation, partnership, limited liability company, trust or other entity:

 



Type of entity:             State of formation:   Approximate Date of formation:
 



 

Set forth in the space provided below the (i) state(s), if any, in the United
States in which you maintained your principal office during the past two years
and the dates during which you maintained your office in each state, and
(ii) state(s), if any, in which you pay income taxes:



 

B-1

 



 



Were you formed for the purpose of investing in the securities being offered?

 

Yes ____   No ____



 

If an individual (or, if two individuals holding as joint tenants with right of
survivorship (JTWROS), both should execute this Agreement):

 



Residence Address:         (Number and Street)               (City) (State) (Zip
Code)       Telephone Number: (___)             Age:    Citizenship:    Where
registered to vote:   



 

Are you a director or executive officer of the Corporation?

 

Yes ____   No ____



 

PART B.     ACCREDITED INVESTOR QUESTIONNAIRE



 

In order for the Company to offer and sell the Securities in conformance with
state and federal securities laws, the following information must be obtained
regarding your investor status. Please initial each category applicable to you
as a Purchaser of Securities of the Company.

 

Accredited Investor - Individuals. The investor is an individual and:

 

☐ (i) You have a net worth, or a joint net worth together with your spouse, in
excess of $1,000,000. (In calculating net worth: (A) your primary residence
should not be included as an asset, (ii) indebtedness that is secured by your
primary residence, up to the estimated fair market value of such primary
residence, should not be included as a liability, and (iii) indebtedness that is
secured by your primary residence in excess of its estimated fair market value
should be included as a liability.)       ☐ (ii) You had an individual income in
excess of $200,000 in each of the prior two years and reasonably expect an
income in excess of $200,000 in the current year.       ☐ (iii) You had joint
income with his or her spouse in excess of $300,000 in each of the prior two
years and reasonably expect joint income in excess of $300,000 in the current
year.       ☐ (iv) You are a director or executive officer of the Company.

 



B-2

 

 



Accredited Investor - Entities. The investor is an entity and:

 

☐ (v) The investor has total assets in excess of $5,000,000, was not formed for
the specific purpose of acquiring shares of the Company and is one or more of
the following (check one or more, as applicable):         ☐ (1) an organization
described in Section 501(c)(3) of the Internal Revenue Code; or         ☐ (2) a
corporation or a limited liability company; or         ☐ (3) a Massachusetts or
similar business trust; or         ☐ (4) a partnership.       ☐ (vi) The
investor is a trust with total assets exceeding $5,000,000 which was not formed
for the specific purpose of acquiring the Securities and whose purchase is
directed by a person who has such knowledge and experience in financial and
business matters that he or she is capable of evaluating the merits and risks of
the investment in the Securities.       ☐ (vii) The investor is a private
business development company as defined in Section 202(a)(22) of the Investment
Advisers Act of 1940.       ☐ (viii) The investor is an organization described
in Section 501(c)(3) of the Internal Revenue Code, a corporation, Massachusetts
or similar business trust, or partnership, not formed for the specific purpose
of acquiring the Units, with total assets in excess of $5,000,000.       ☐ (ix)
The investor is either:         ☐ (1) a bank as defined in Section 3(a)(2) of
the Securities Act, or any savings and loan association or other institution as
defined in Section 3(a)(5)(A) of the Securities Act whether acting in its
individual or fiduciary capacity, any broker or dealer registered pursuant to
Section 15 of the Securities Exchange Act of 1934; or         ☐ (2) an insurance
company as defined in Section 2(13) of the Securities Act; or         ☐ (3) an
investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of such Act; or    
    ☐ (4) a Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958; or         ☐ (5) an employee benefit plan within the
meaning of Title I of the Employee Retirement Income Security Act of 1974, and
either (i) the investment decision is made by a plan fiduciary, as defined in
Section 3(21) of such Act, which plan fiduciary is either a bank, savings and
loan association, insurance company or registered investment adviser, or (ii)
the employee benefit plan has total assets in excess of $5,000,000, or (iii) the
plan is a self-directed plan with investment decisions made solely by persons
who are accredited investors.       ☐ (x) All of the equity owners of the
investor meet one of the tests set forth in (i) through (ix) above. If the
investor belongs to this investor category only, list the equity owners of the
investor, and the investor category which each such equity owner satisfies
(continue on a separate piece of paper, if necessary):



 

B-3

 





 

PART C.     FINRA AFFILIATION

 

Are you associated with an FINRA member firm (please check one):

 

☐ Yes      ☐ No

 

If Yes, please be advised that you are required under FINRA Conduct rule 3040
(a) and (b) to provide written notice to the FINRA member with which you are
associated describing in detail this offering and your role in this offering,
and stating whether you have received or may receive selling compensation in
connection with this offering.

 

 

 

 

 

 

 

 

 

 

B-4

 

 



A. FOR EXECUTION BY AN INDIVIDUAL:                     By         Date   Print
Name:                   B.  FOR EXECUTION BY AN ENTITY:                    
Entity Name:                        By       Date   Print Name:           Title:
                C. ADDITIONAL SIGNATURES (if required):                   Entity
Name:           (if applicable)                   Date   By           Print
Name:           Title:                       Entity Name:                      
By       Date   Print Name:           Title:    





 

 

B-5

 

 

EXHIBIT C

 

WIRE INSTRUCTIONS

 

 

 

 

 

 

 

 

 

C-1

 

 



Schedule 3.1(d)

 

The Company filed with The Nasdaq Stock Market a Notification Form for Listing
of Additional Shares in connection with the transactions contemplated by this
Agreement (the “Additional Listing Notification”) on May 14, 2019. Pursuant to
Rule 5250(e)(2) of the Marketplace Rules of The Nasdaq Stock Market, Inc., such
Notification Form is required to be filed 15 calendar days prior to issuing any
common stock, or any security convertible into common stock in a transaction
that may result in the potential issuance of common stock (or securities
convertible into common stock) greater than 10% of either the total shares
outstanding or the voting power outstanding on a pre-transaction basis.

 

 

 

 

 

 

 

 

 

SCH-1

 



 

Instruction Sheet

 

(to be read in conjunction with the entire

Securities Purchase Agreement)

 

A.Complete the following items in the Securities Purchase Agreement:

 

1.Provide the information regarding the Purchaser requested on the signature
page. The Securities Purchase Agreement must be executed by an individual
authorized to bind the Purchaser.

 

2.Exhibit B – Accredited Investor Questionnaire:

 

Provide the information requested by the Accredited Investor Questionnaire

 

3.Complete and sign the Form W-9 enclosed herewith.

 

4.Return the signed Securities Purchase Agreement, Accredited Investor
Questionnaire and Form W-9 to:

 

Dawson James Securities, Inc.

1 North Federal Highway – Suite 500

Boca Raton, Florida 33432

Attention: Monique Maclaren

Tel: (561) 391-5555

Fax: (561) 391-5757

Email:mmaclaren@dawsonjames.com

 

 

B.Wire funds for the purchase of the Securities the Company. Instructions
regarding the transfer of funds for the purchase of Securities is set forth on
Exhibit C to the Securities Purchase Agreement.

 

 

 

 

 

 



Instruction Sheet





 

